Citation Nr: 0630220	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include as secondary to service-connected 
tinnitus. 



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1977 to August 1981.  

This matter is before the Board of Veterans' Appeals  (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In July 2004, this case was remanded for additional 
development.  The requested development has not been 
completed.  Therefore another remand is necessary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.    


REMAND

In July 2004, the Board remanded the case to afford the 
veteran a VA psychiatric examination to determine, in part, 
whether he had a psychiatric disorder that was incurred in 
service, or was either caused by or aggravated by 
service-connected tinnitus. 

The requested VA examination was conducted in April and 
September 2005 and while the examiner expressed an opinion as 
to direct service connection he did not address the question 
of secondary service connection.  

Under Stegall v. West, 11 Vet. App. 268 (1998), the case is 
REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Ask the veteran to identify or submit 
any evidence in his possession that 
pertains to the claim. 

3. Arrange to have the veteran's file 
reviewed by the examiner, who examined the 
veteran in April 2005.  If that examiner 
is no longer available, the veteran should 
be scheduled for another psychiatric 
examination.  In either event, the 
examiner is asked to carefully review the 
claims file and render an opinion 
regarding of the following:

Whether it is as likely as not that the 
current psychiatric disorder was either 
caused by his service-connected 
tinnitus or made worsened because of 
service-connected tinnitus, that is, a 
permanent worsening in the underlying 
psychiatric disorder as contrasted to a 
temporary worsening of psychiatric 
symptoms. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4. After the above development, adjudicate 
the claim. If the benefit sought is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



